DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant states that this application is a continuation application of the prior-filed application 12/850,203, filed 08/04/2010, which claims benefit of 61/326,588, filed 04/21/2010. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 23 and 30 are currently amended to recite “a body fluid sample comprising red blood cells and pathogen”.
Additionally, claim 23 is amended to recite “preventing lysis of the red blood cells in the sample” and claim 30 is similarly amended to refer to “while preventing lysis of the red blood cells”.
Applicant states that no new matter is added, however support could not be found for the above amendments which specifically refer to red blood cells.
The specification as originally filed does not contain the term red blood cell, nor synonyms like red cell, erythrocyte, or rbc.
The specification also refers, generally to “blood cells” [0032], [0033].
The specification does refer to a “white blood cell” at [0016].
The specification discloses samples of blood and other body fluids [0015].
While blood per se is a “a body fluid sample comprising red blood cells”, these terms are not equivalent in scope. 
The claims now encompass, for example, that the body fluid sample might contain red blood cells but not white blood cells. This is not true of blood, which contains both types and other components as well. Similarly, although the specification refers in general to “blood cells”, including “prevent[ing] lysis of blood cells” [0032], preventing lysis of only red blood cells in the sample is not suggested.
blood but not for all samples which comprise red blood cells, insofar as red blood cells are never specifically called out or mentioned in the original application. The specification does not introduce the idea of this subgenus, “a body fluid sample comprising red blood cells”, and does not suggest for example other body fluid samples (other than blood per se) which could be used which comprise red blood cells and pathogen. 
Applicant could remedy by amending the claims to recite either (i) a body fluid sample in general or (ii) specifying a blood sample. The references to preventing lysis should also refer to lysis of blood cells (and not specifically red blood cells).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2009/155384 A1) in view of Science Encyclopedia (“Osmosis (Cellular) –Osmosis in red blood cells”, 2009, retrieved from https://web.archive.org/web/20090727133453/https://science.jrank.org/pages/4930/Osmosis-Cellular-Osmosis-in-red-blood-cells.html), Terstappen et al. (U.S. 6,365,362), Pris et al. (U.S. 2010/0129785 A1), Burtis et al. (Burtis, C.A. (Ed.), Tietz Textbook of Clinical Chemistry, 3rd Edition (1999), W.B. Saunders Company, Philadelphia, PA, pages 1793-1794), Kim et al. (U.S. 2006/0129327 A1), ), and Sigma (“Tris(hydroxymethyl)aminomethane; Tris”, Technical Bulletin No. 106B, 1996, retrieved from https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Bulletin/1/106bbul.pdf on 9/5/2016.
Zhang et al. teach methods and devices for removal of cells, pathogens or viruses from biological fluid (i.e., isolating pathogen in a biological sample; see title, abstract, and page 1, line 20 to page 2, line 5). Zhang et al. teach that the biological fluid can be blood (page 5, lines 1-3; page 35, lines 9-10; claim 16), and specifically contemplate blood-borne pathogens (page 16), thereby reading on a body fluid sample comprising red blood cells.
Biological fluid from a patient is mixed with functionalized superparamagnetic nanoparticles (functionalized for binding pathogen) to form a mixture, and then the mixture is transported to a magnetic filter comprising a magnet capable of capturing magnetic nanomaterials so as to remove any nanoparticles that are complexed to the target cells, pathogens, or viruses (i.e., to isolate the pathogen present in the sample; ibid and also at page 4, line 12 to page 5, line 18; pages 16-17; and pages 21-22). 
The magnetic filter contains a vessel (16) through which the nanoparticles pass as well as one or more magnets attached to the wall of the vessel, so as to capture magnetic nanomaterials 
Zhang et al. further teach a reservoir (120) for supplying the nanoparticles to the biological fluid; as well as mixing chamber (140) in which the nanoparticles and biological fluid are mixed prior to entry into the magnetic filter. See especially page 8-11 and page 37, line 27 to page 39, line 9. 
Zhang et al. thereby teach exposing the body fluid sample comprising red blood cells and pathogen to a plurality of magnetic nanoparticles, in order to form complexes between the pathogen and the magnetic nanoparticles.
Zhang et al. further teach that preferably, the nanoparticles are administered to a patient’s fluid in a suspension containing a suitable carrier fluid such as an isotonic phosphate-buffered saline (PBS) solution. See page 16, line 26 to page 17, line 3; and also at page 9, lines 5-7. 
Science Encyclopedia teaches that red blood cells placed in isotonic solutions keep their shape, whereas they will burst (lyse) in hypotonic solutions.
Thus, Zhang et al. in teaching isotonic solutions, conveys preventing lysis of red blood cells in the sample, given the known meaning of this term as explained by Science Encyclopedia. 
Zhang et al. differs from the claimed invention in that while the reference teaches magnetic beads with “strong” magnetic properties, the beads containing for example magnetite (see pages 17-18), Zhang et al. fails to specifically teach magnetic beads comprising “at least about 70%” magnetic material by weight (the reference is silent as to the particular level).
In addition, Zhang et al. teach a suitable carrier fluid such as an isotonic phosphate-buffered saline (PBS) solution, but do not specifically teach Tris(hydroxymethyl)-aminomethane hydrochloride (Tris-HCl).

Terstappen et al. also relates to immunomagnetic separation methods employing magnetic particles (see throughout the reference, especially the abstract and columns 7-8). Like Zhang et al., Terstappen et al. also contemplates testing biological samples for pathogens, including bacteria in blood (column 3, lines 20-27; column 12, line 66 to column 13, line 5; column 35, lines 50-52).
Terstappen et al. teach that sample viscosity is a factor influencing the efficiency with which magnetic separations can be done. See column 6, lines 22-41. Similarly at column 7, lines 24-30, the reference indicates how sample viscosity is important, teaching that magnetic particles can be selected so that they can be successfully used in separations even in media as viscous as moderately diluted whole blood. 
Such teachings indicate that those of ordinary skill in the art recognized that sample viscosity needs to be taken into account in magnetic separation assays, and that a sample that is too viscous would affect the efficiency of the separation. Furthermore, the reference further indicates that this viscosity issue would normally be addressed by diluting samples.
Terstappen et al. further discusses diluting human blood samples 50% (i.e., ratio of 1:1) in order to reduce viscosity (column 6, lines 22-41). In particular, the reference exemplifies diluting whole blood (5 ml) 1:1 (in 5 ml of PBS containing EDTA) to form a diluted blood sample, which was then mixed with magnetic beads and subjected to magnetic separation (column 24, lines 12-25).

Terstappen et al. indicate that such magnetic particles can be prepared by dispersing magnetite crystals in a polymer matrix, thus making the resultant materials magnetic (col. 4, lines 14-35) or similarly coated magnetic particles made up of iron oxides or other transition metal oxides (column 9, lines 16-19; column 18, line 15 to column 19, lines 5-7).
Terstappen et al. also teach that the magnetic mass per particle allows for the particles to be readily separated, thereby indicating that the magnetic mass per particle i.e. the content of magnetic material was recognized to be a result-effective variable impacting the ability of the particles to be used in separation. See col. 4, lines 14-35.
It would have been obvious to arrive at the claimed invention because it was known that magnetic particles to be used in magnetic separation assays preferably have 70-90% magnetic mass, and so it would have been obvious to employ at least about 70% magnetic material by following the guidance of Terstappen et al. Additional motivation to combine is found in Zhang, who articulate the desirability of using nanoparticles with strong magnetic properties.
With respect to the buffer comprising Tris(hydroxymethyl)-aminomethane hydrochloride, Pris et al. also relates to detection methods that employ superparamagnetic beads [0008] and teach that such methods may employ various buffers, including PBS as well as Trishydroxymethyl (aminomethane) (abbreviated Tris), in order to allow for control of pH [0056], [0072]. Moreover, Pris et al. exemplifies a buffer containing Tris in addition to NaCl. Pris et al. further teach that the concentration of buffer is generally in the range of about 0.1 mM to 500 mM, or 0.5 mM to 200 mM [0056]. Pris et al. further exemplify inclusion of sodium 
Pris et al. also teach that their methods may employ non-ionic detergents added to the sample, generally in amounts of 0.01 to 0.1 percent. Illustrative non-ionic detergents include Tweens [0016], [0044]. Pris et al. exemplify buffers containing all of Tris, sodium chloride, and Tween-20 (polysorbate 20); Tween-20 being provided at 0.1% [0059].
Furthermore, Burtis teaches biological buffers commonly used in the laboratory (Table 50-13). Included in this set of “Good” buffers taught by Burtis (see footnote to Table 50-13) is Tris[hydroxymethyl]aminomethane or Tris (see last entry). Burtis further teaches Tris in a concentration of ~0.08 mol/L (i.e., 80 mM, which would be considered "about 75mM” as recited instantly). See Table 50-14.
Kim et al. also taught that inclusion of Tween®-20 and BSA helps prevent clumping of magnetic microspheres by blocking non-specific binding of the microspheres [0091]. Kim et al. also exemplify diluting Salmonella bacteria cell samples in Tween-containing buffer [0114], [0122].
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art employ a buffer containing Tris and/or NaCl (as taught by Pris) instead of PBS (as in Zhang et al. and Terstappen; PBS also containing NaCl) for incubation because the selection of a known material for its known purpose 
One skilled in the art would have had a reasonable expectation of success in using Tris as the carrier fluid called for by Zhang et al. because Zhang et al. call more generally for a “suitable carrier fluid” and while giving the example of PBS and not Tris, both PBS and Tris were recognized in the prior art to be suitable for the same purpose, namely as buffers to control pH in assays that employ superparamagnetic beads. 
Additionally, Sigma taught that Tris(hydroxymethyl)aminomethane and its salts have been useful as buffers in a wide variety of biological systems, including both in vitro and in vitro uses, such that one skilled in the art would have viewed Tris to be suitable for the methods of Zhang et al. which can involve both in vitro and in vitro uses.
For all of these reasons, one skilled in the art would have found it obvious to substitute Tris(hydroxymethyl)aminomethane for PBS as these were art-recognized functional equivalents, and would have had a reasonable expectation of success in so doing.
Furthermore, it would have been obvious to employ Tris in amounts of about 75mM (as in claims 24, 30, and 37-38) since Tris solutions of 80 mM concentration are specifically exemplified by Burtis et al., which is a clinical laboratory textbook, and indicated therein to be the useful working concentration for this buffer. Specifically, Burtis indicates that the Tris 
Additionally, and absent evidence of criticality, it would also have been obvious to arrive at concentrations within the claimed range out of the course of routine optimization, given the general direction by Pris et al. to employ buffers in amounts of about 0.1 mM to 500 mM, or 0.5 mM to 200 mM.
It would have been further obvious to include 0.1% Tween-20 (as in claims 29, 37, and 38), as exemplified by Pris et al., in order to avoid clumping of the magnetic particles as well as to avoid non-specific binding (as taught by Kim et al.) and also because the Pris et al. reference indicates that it is common to include such non-ionic detergents added to the sample. Thus, inclusion of detergents like polysorbate 20 was known to be beneficial when performing magnetic separations.
It would have been obvious to select this known concentration of 0.1% polysorbate 20 as this is exemplified by Pris et al. and therefore would be regarded as a suitable concentration for inclusion in a similar buffer for use with magnetic particles.
Similarly, absent evidence of criticality it would have been obvious to employ NaCl in amounts of about 300 mM or greater (as in claims 27, 29, and 38) out of the course of routine optimization, by optimizing within concentrations taught by the prior art to be suitable. Additional direction to 300 mM NaCl is found in Science Encyclopedia, who teach that this level of NaCl is isotonic. Thus, one skilled in the art would have found it obvious to employ amounts as claimed in order to assure that the modified buffer retained its isotonic character, as called for by Zhang et al.

As noted above Zhang et al. do call for an isotonic buffer and so it would have been obvious to arrive at the feature of preventing lysis of red blood cells by similarly assuring that the buffer is isotonic, given the known meaning of this term as explained by Science Encyclopedia.  
Furthermore, this effect of “preventing lysis of the red blood cells” would necessarily follow from the Tris buffer suggested by the prior art combination as above. As stated in the instant specification, "sodium chloride is mainly responsible for maintaining osmolality of the solution and for the reduction of non-specific binding of magnetic bead through ionic interaction" (published application at [0033]). The instant specification also indicates that buffers including Tris-HCl and PBS facilitates dispersal of non-specifically aggregated particles [0040]. The effect of reducing particle aggregation would have been an expected consequence due to inclusion of a detergent such as polysorbate 20, as discussed above. 
Accordingly, when using a Tris buffer and especially one also containing sodium chloride and detergent for the reasons above, it would necessarily follow that the buffer would have the recited functional effects. 
Put another way, it would necessarily follow that the Tris buffer suggested by the prior art combination as above would have the effects of substantially preventing lysis of blood cells and reducing particle aggregation as claimed because a material and its properties are inseparable (MPEP 2112). In this case, there is a strong scientific basis to suggest that when using a Tris 
It would have been obvious to employ magnetic particles having at least about 70% magnetic material by following the guidance of Terstappen et al., who taught that 70-90% magnetic mass is preferable for magnetic particles when performing magnetic separation assays, which also describes the methods of Zhang et al.
With respect to claim 30, Zhang et al. also differs from the claimed invention in that while the reference teaches combining body fluid sample, buffer, and nanoparticles; the reference does not specify first mixing the body fluid sample in a ratio of about 1:1 with the buffer and then subsequently adding the nanoparticles. Zhang et al. at page 9 discuss how nanoparticles, suspending agent (which may be PBS as above), buffer and/or other fluid can enter reservoir 120. It is noted that Zhang, in addition to exemplifying PBS as a carrier fluid for suspending the nanoparticles, also exemplify PBS to dilute the biological samples (see e.g. at page 49, lines 17-19; 500 microliters of PBS being added to 500 microliters of ascites fluid (i.e., 1:1 ratio). 
Nevertheless, Zhang et al. does not specifically teach the particular order of first diluting body fluid sample with PBS (at 1:1 ratio) and then exposing the diluted sample to nanoparticles.
However, the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04. In this case, Applicant has not advanced any evidence of unexpected results associated with the recited order of mixing ingredients. Claims 23 and 30 set forth different orders of combining the ingredients, indicating that either order is suitable.

Moreover, adding one ingredient at a time to the sample would be technically simpler/ easier than having to simultaneously add two ingredients.
In addition, Terstappen et al. taught that sample viscosity is a factor influencing the efficiency with which magnetic separations can be done. See column 6, lines 22-41. Similarly at column 7, lines 24-30, the reference indicates how sample viscosity is important, teaching that magnetic particles can be selected so that they can be successfully used in separations even in media as viscous as moderately diluted whole blood. 
Such teachings indicate that those of ordinary skill in the art recognized that sample viscosity needs to be taken into account in magnetic separation assays, and that a sample that is too viscous would affect the efficiency of the separation. Furthermore, the reference further indicates that this viscosity issue would normally be addressed by diluting samples.
Additionally, Terstappen et al. further discusses diluting human blood samples 50% (i.e., ratio of 1:1) in order to reduce viscosity (column 6, lines 22-41). In particular, the reference exemplifies diluting whole blood (5 ml) 1:1 (in 5 ml of PBS containing EDTA) to form a diluted blood sample, which was then mixed with magnetic beads and subjected to magnetic separation (column 24, lines 12-25).
prima facie obvious. Furthermore, one would be motivated to first mix the biological sample with buffer in order to provide a diluted sample with reduced viscosity so as to facilitate fluid flow through the device; an advantage that would be particularly pertinent to the methods of Zhang et al. which involve flow of a biofluid. It would have been obvious to dilute the sample first so that viscosity could be reduced as soon as possible allowing the sample to flow freely through the different areas of the device. 
	For example, as Zhang et al. contemplate that nanoparticles and biofluid may enter the mixing chamber through two different tubes (see page 11, lines 15-16), it would have been obvious to dilute the biofluid first to facilitate fluid flow of the biofluid into the mixing chamber.
	More particularly, it would have been obvious to mix a body fluid sample in a ratio of about 1:1 with PBS because Zhang et al. exemplify PBS not only as a carrier for suspending nanoparticles but also as a buffer for diluting samples; and Zhang et al. does suggesting mixing body fluid sample with buffer as above. Additionally, both Zhang et al. and Terstappen et al. exemplify diluting samples 1:1 in PBS buffer. 
Furthermore, no evidence has been presented to show that the particular sample dilution ratio of 1:1 is critical (instant claim 30). It would have been obvious to arrive at this ratio out of the course of routine optimization, and/or by applying the known techniques of Terstappen who teach “moderate” sample dilution and exemplify this same level of 1:1 dilution.

	With respect to claims 24 and 31, Zhang et al. teach nanoparticles functionalized with antibodies for binding to pathogenic agents (page 21, line 3 to page 22, line 33). 
	With respect to claims 25 and 32, Zhang et al. contemplate detection of bacteria and viruses (title and page 22, line 21 to page 23, line 4; pages 28-30).
	With respect to claim 28, Zhang et al. teach blood samples (page 5, lines 1-3).
	With respect to claim 35, Zhang et al. teach isotonic buffer as above (page 16, lines 29-30), and as explained by Science Encyclopedia, an isotonic solution means one that there is little net osmotic movement. Thus, osmolality would necessarily be substantially maintained when using an isotonic buffer.
	With respect to claim 36, Zhang et al. teach that the nanoparticles are mixed with the biological sample for a suitable period of time to promote binding of target cells to nanoparticles, and the reference exemplifies time periods of 10 and 15 minutes which fall within the instantly recited range (page 38, lines 16-33; page 49, lines 21-22; page 52, lines 9-13). Therefore, the prior art recognized time to be a result-effective variable in that incubation of nanoparticles with biological sample must be long enough for binding to occur, while at the same time the advantages of minimizing assay length would have been appreciated by the ordinary artisan. Absent evidence of criticality, one of ordinary skill in the art could have arrived at time periods within the claimed range out of the course of routine optimization, by choosing a time period sufficient for binding while not unduly prolonging the assay length.

Claims 23-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yung et al. (WO 2010/123594 A2) in view of Science Encyclopedia (“Osmosis (Cellular) –Osmosis in red blood cells”, 2009, retrieved from https://web.archive.org/web/20090727133453/https://science.jrank.org/pages/4930/Osmosis-Cellular-Osmosis-in-red-blood-cells.html), Terstappen et al. (U.S. 6,365,362), Pris et al. (U.S. 2010/0129785 A1), Burtis et al. (Burtis, C.A. (Ed.), Tietz Textbook of Clinical Chemistry, 3rd Edition (1999), W.B. Saunders Company, Philadelphia, PA, pages 1793-1794) and Kim et al. (U.S. 2006/0129327 A1).
Yung et al. teach methods for separating/ isolating target components of a source fluid which can be a biofluid such as blood (i.e., body fluid sample comprising red blood cells; see abstract, [0008], [0020], [0124], [0156], claim 41). The target components can be any particulate, molecule or cellular material that can be bound to a magnetic particle; such as pathogens including bacteria ([0124], [0157], claims 18 and 52).
The target components 99 can be mixed with magnetic particles 98 which are conditioned or modified to attached to the predetermined target components prior to entering a microfluidic device (i.e., particles being functionalized for binding pathogen; the mixing occurring prior to introducing the mixture to a flow-through capture cell; see also at claims 12, 54, 56; and [0022], [0124]). The microfluidic device is a flow through device in that it contains one or more channels through which biofluids (e.g. blood) flow therethrough [0138].
The magnetic particles can be in the nano or micro-scale size range (i.e., nanoparticles as in instant claim 27; see, e.g., [0171], [0173] and claims 14 and 50). The microfluidic device includes a channel and one or more magnetic sources, such as magnets, can be positioned adjacent to the channel [0125], [0160]. The magnetic sources cause magnetically bound target 
With respect to the recitation that the particles and sample are mixed in a buffer composition that substantially prevents lysis of blood cells and reduces particle aggregation, Yung et al. teach that the biofluid is mixed with a compatible collection fluid such as an isotonic saline solution, a saline solution containing serum, such as fetal bovine serum, a physiological salt solution, a buffer, a cell culture media, or the like [0138], [0151], [0156], [0211]-[0215]. Generally, the collection fluid should be isotonic compared to the biofluid to minimize diffusional mass transfer and osmotic damage to cells [0211]-[0215]. Yung et al. also mention how reagents include saline solutions, PBS solutions, buffer solutions, such as phosphate buffers and Tris solutions [0211]-[0212].
Science Encyclopedia teaches that red blood cells placed in isotonic solutions keep their shape, whereas they will burst (lyse) in hypotonic solutions.
Thus, Yung et al. in teaching isotonic solutions, conveys preventing lysis of red blood cells in the sample, given the known meaning of this term as explained by Science Encyclopedia. 
However, Yung et al. do not specifically exemplify mixing the particles and sample in a buffer comprising Tris(hydroxymethyl)-aminomethane hydrochloride.
Yung et al. also differs from the claimed invention in that the reference teaches magnetic particles but does not specify whether the particles are at least about 70% magnetic material by weight.

The teachings of Terstappen et al. indicate that sample viscosity needs to be taken into account in magnetic separation assays, and that a sample that is too viscous would affect the efficiency of the separation. Furthermore, the reference further indicates that this viscosity issue would normally be addressed by diluting samples, which is consistent with the use of an isotonic collection fluid by Yung et al.
It would have been obvious to one of ordinary skill in the art to dilute the bodily fluid samples, such as in a ratio of about 1:1, when performing the methods of Yung et al. because Terstappen et al. taught that sample viscosity is a factor in the efficiency of magnetic separation assays, further indicating that moderate dilution of sample is typical. As a result, one skilled in the art would have been motivated to dilute bodily fluid samples in order to avoid excessive sample viscosity that could otherwise adversely affect the efficiency of the magnetic separation methods of Yung et al. Furthermore, no evidence has been presented to show that this 1:1 ratio (as in claim 30) is critical.
In addition, since the methods of Yung et al. involve flowing samples through a microfluidic channel, one would be particularly motivated to perform an initial sample dilution step to reduce sample viscosity so as to also ensure proper flow of sample through the channel.
For example, when performing the methods of Yung et al. on blood samples, one skilled in the art would have found it obvious to apply the known technique of diluting blood samples in a ratio of 1:1 in collection fluid prior to mixing sample with the magnetic particles as exemplified by Terstappen et al. in their analyses of whole blood samples by immunomagnetic 
Although Yung et al. suggests isotonic saline for the collection fluid, Terstappen exemplifies PBS and not Tris-HCl, Pris et al. also relates to detection methods that employ superparamagnetic beads [0008] and teach that such methods may employ various buffers, including PBS as well as Trishydroxymethyl (aminomethane) (abbreviated Tris), in order to allow for control of pH [0056], [0072]. Moreover, Pris et al. exemplifies a buffer containing Tris in addition to NaCl. Pris et al. further teach that the concentration of buffer is generally in the range of about 0.1 mM to 500 mM, or 0.5 mM to 200 mM [0056]. Pris et al. further exemplify inclusion of sodium chloride in buffers, including in those containing Tris, where sodium chloride is provided at concentrations of 150 mM [0079] or 500 mM [0059], [0072]. 
Similarly, Burtis taught that Tris is one of a finite number of commonly used biological buffers. 
It would have been obvious to one of ordinary skill in the art employ a buffer containing Tris and/or NaCl (as taught by Pris) as the collection because the selection of a known material for its known purpose would have been obvious. And as taught by Pris et al., Tris was a commonly used buffer for controlling pH when conducting methods involving magnetic beads, which also describes the methods of Yung et al. and Terstappen. Similarly, Burtis taught that Tris is one of a finite number of commonly used biological buffers. As such, one would be motivated to employ Tris-HCl by selection of this commonly used buffer known to be suitable for the same purpose.
Additional direction to Tris is due to the fact that Yung et al. also do contemplate Tris as a possible reagent.

Similarly, absent evidence of criticality it would have been obvious to employ NaCl in amounts of about 300 mM or greater (as in claims 25, 37, and 38) out of the course of routine optimization, by optimizing within concentrations taught by the prior art to be suitable. And as above, Yung et al. does contemplate saline solutions. Additional direction to 300 mM NaCl is found in Science Encyclopedia, who teach that this level of NaCl is isotonic. Thus, one skilled in the art would have found it obvious to employ amounts as claimed in order to assure that the modified buffer retained its isotonic character, as called for by Yung et al.
It would have been further obvious to include 0.1% Tween-20 (as in claims 34, 37, and 38), as exemplified by Pris et al., because the reference also indicates that it is common to include such non-ionic detergents added to the sample. Absent evidence of criticality, one skilled in the art could have arrived at the claimed invention out of the course of routine optimization, by selecting from buffer components commonly in use the same field of Applicant's endeavor.
It would necessarily follow that the Tris-HCl buffer suggested by the prior art combination as above would have the effects of substantially preventing lysis of blood cells and reducing particle aggregation as claimed because a material and its properties are inseparable (MPEP 2112). Furthermore, as stated in the instant specification, "sodium chloride is mainly responsible for maintaining osmolality of the solution and for the reduction of non-specific 
Furthermore, Yung et al. do teach isotonic solutions and so it would have been obvious to arrive at the feature of substantially preventing lysis of blood cells by similarly assuring that the buffer solution is isotonic, given the known meaning of this term as explained by Science Encyclopedia.  
With respect to claim 27, Yung et al. also differs from the claimed invention in that while the reference teaches combining biofluid, buffer, and magnetic particles (which may be nanoparticles); the reference does not specify first mixing the body fluid sample in a ratio of about 1:1 with the buffer and then subsequently adding the nanoparticles.
However, the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04.
In addition, Terstappen et al. teach that sample viscosity is a factor influencing the efficiency with which magnetic separations can be done. See column 6, lines 22-41. Similarly at column 7, lines 24-30, the reference indicates how sample viscosity is important, teaching that magnetic particles can be selected so that they can be successfully used in separations even in media as viscous as moderately diluted whole blood. 
Such teachings indicate that those of ordinary skill in the art recognized that sample viscosity needs to be taken into account in magnetic separation assays, and that a sample that is diluting samples.
Terstappen et al. further discusses diluting human blood samples 50% (i.e., ratio of 1:1) in order to reduce viscosity (column 6, lines 22-41). In particular, the reference exemplifies diluting whole blood (5 ml) 1:1 (in 5 ml of PBS containing EDTA) to form a diluted blood sample, which was then mixed with magnetic beads and subjected to magnetic separation (column 24, lines 12-25).
	Therefore, while Yung et al. refer generally to mixing biofluid, buffer, and nanoparticles but do not specify first mixing biofluid and buffer, it would have been obvious to arrive at the claimed order of mixing the ingredients as the selection of any order of mixing ingredients has been held to be prima facie obvious. Furthermore, one would be motivated to first mix the biological sample with buffer in order to provide a diluted sample with reduced viscosity so as to facilitate fluid flow through the device; an advantage that would be particularly pertinent to the methods of Yung et al. which involve flow of a biofluid. It would have been obvious to dilute the sample first so that viscosity could be reduced as soon as possible allowing the sample to mix with the particles prior to entering the microfluidic device. 
	More particularly, it would have been obvious to mix a body fluid sample in a ratio of about 1:1 because Yung et al. does suggest mixing body fluid samples with buffers as above. Additionally, Terstappen et al. exemplifies diluting samples 1:1 in buffer. Absent evidence of criticality, one of ordinary skill in the art could have combined the prior art elements as claimed and achieved the expected results, namely a diluted body fluid sample of reduced viscosity so as to facilitate flow of the sample through the device of Yung et al.

With respect to claim 28, Yung et al. contemplate blood samples (see, e.g., claim 85). 
With respect to claim 35, Yung et al. as above teach isotonic solutions, and as explained by Science Encyclopedia, an isotonic solution means one that there is little net osmotic movement. Thus, osmolality would necessarily be substantially maintained when using an isotonic buffer. Furthermore, the buffer suggested by the prior art is the same as that claimed, and so would necessarily have the recited effect of maintaining osmolality.
With respect to claim 36, Yung et al. teach that the optimal time for binding of magnetic particles to target component can vary [0177]. There is motivation to optimize result-effective variables. Absent evidence of criticality for the currently recited time range, it would have been obvious to arrive at times within the claimed range out of the course of routine optimization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. 9,671,395 B2.  
U.S. 9,671,395 B2 also claims a method for isolating a pathogen (bacterium) from a body fluid sample, comprising the steps of introducing to the sample, magnetic particles comprising a 
The reference patent recites a buffer that is mixed with the sample in a ratio of about 1:1 (see claim 18). The buffer may contain Tris-HCl (claims 16-17) sodium chloride (claim 15) and/or polysorbate 20 (Tween 20; see claim 16). This is the same buffer recited instantly (claim 38), such that it would necessarily possess the claimed functional characteristics. See MPEP 2112.
The reference patent also recites nanoparticles (claim 4).
Furthermore, the reference patent recites that the particles may be at least 65% magnetic material by weight (claim 5), which is a range which reads on the instantly recited range of at least about 70% with sufficient specificity. In the alternative, it would also have been obvious to arrive at particles having at least about 70% by optimizing within the range of at least about 65%, given that the phrase “at least about” in the reference application clearly conveys that higher percentages can be used.
The reference patent differs from the claimed invention in that it recites introducing to the sample the buffer and the magnetic particles, but fails to specify the particular order in which the sample is combined with these other two ingredients. In other words, the reference patent does not recite both orders of combining sample, buffer, and magnetic particles, as in instant claims 23 and 30.
prima facie obvious. Moreover, adding one ingredient at a time to the sample would be technically simpler/ easier than having to simultaneously add two ingredients.
With respect to claims 27, 29, 33-34, and 37-38, generally differences in variables such as concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. 8,841,104 in view of Terstappen et al., Pris, Burtis, and Kim; or, in the alternative, as being unpatentable over claims 1-22 of U.S. 9,389,225 in view of Terstappen et al., Pris, Burtis, and Kim et al.; or, in the alternative, as being unpatentable over claims 1-23 of U.S. 9,562,896 in view of Terstappen et al., Pris et al. and Burtis et al.; or, in the alternative, as being unpatentable over claims 1-13 of U.S. 9696302 in view of Terstappen et al., Pris, Burtis, and Kim et al.; or, in the alternative, as being unpatentable over claims 1-17 of U.S. 9599610 in view of Terstappen et al., Pris, Burtis, and Kim et al.; or, in the alternative, as being U.S. 9551704 in view of Terstappen et al., Pris, Burtis, and Kim et al.; or, in the alternative, as being unpatentable over claims 1-19 of U.S. 9863940 in view of Terstappen et al., Pris, Burtis, and Kim et al. 
	U.S. 8,841,104 recites a method for isolating pathogens from a heterogeneous sample such as blood (see especially claims 1 and 5). The methods employ magnetic particles conjugated to antibodies specific for pathogen (i.e., target-specific binding moiety). In particular, U.S. 8,841,104 recites providing a vessel containing a sample and introducing to the sample magnetic particles conjugated to different antibodies that are specific for different pathogens, thereby forming a mixture. Subsequently, the mixture is flowed into a channel within a microfluidic device towards a magnet, and particle-bound pathogen is subsequently separated using the magnet. Particle-bound pathogen is separated from other components in the sample by using the magnet to retain pathogen bound to magnetic particles, while unbound sample components are not retained by the magnet.
Similarly, U.S. 9,389,225 recites a method for separating a target analyte from a sample (which may be a body fluid sample), comprising the steps of contacting the sample with magnetic particles comprising moieties specific for the target analyte, thereby forming target/particle complexes; and subsequently flowing the sample (now containing target/magnetic particle complexes) through a channel. See especially claims 1, 12, and 22. This would read on a “flow through capture cell” when this terminology is given its broadest reasonable interpretation.
U.S. 9,389,225 further recites applying magnetic fields such that the complexes are captured on a surface of a channel; washing the target/particle complexes; and then removing the magnetic field, thereby releasing or resuspending the complexes from the surface. See especially claims 1, 12, and 22.

U.S. 9696302 recites a method for isolating pathogens including bacteria from a sample (which may be blood), comprising the steps of introducing magnetic particles to the sample, wherein the particles are conjugated to an antibody specific for bacteria; and separating particle-bound bacteria (i.e., target/magnetic particle complexes) from the sample. See especially claims 1, 5, and 11-13. The reference patent recites providing a vessel and forming a mixture of the sample and magnetic particles in the vessel, prior to flowing the mixture from the vessel through a channel in a fluidic device (claim 1). Separation may involve exposing the sample to a magnetic field (claim 1). 
U.S. 9599610 recites a method for isolating a pathogen from a sample, in magnetic particles conjugated to a capture moiety are flowed into a vessel comprising the sample. The mixture is then flowed from the vessel into a cartridge (i.e., mixing occurring prior to introducing the mixture to a flow-through capture cell). The methods also include the step of applying a magnetic field to capture pathogen/magnetic particle complexes on a surface. See especially claim 1.

The aforementioned reference patents differ from the instant claims in that they do not recite use of a buffer that comprises Tris(hydroximethyl)-aminomethane hydrochloride. The reference patents also recite magnetic beads/particles, but do not specify whether such particles have at least about 70% magnetic material by weight. 
Furthermore, with respect to independent claim 30, the reference patents also do not specify whether the particles are nanoparticles and do not recite an initial step of diluting the blood sample in a ratio of about 1:1.
The reference patents also do not recite both orders of combining sample, buffer, and magnetic particles, as in instant claims 23 and 30.
Terstappen et al. also relates to immunomagnetic separation methods employing magnetic particles (see throughout the reference, especially the abstract and columns 7-8). Like the reference patent, Terstappen et al. also contemplates testing biological samples for bacteria, including bacteria in blood (column 3, lines 20-27; column 12, line 66 to column 13, line 5; column 35, lines 50-52).

Terstappen et al. indicate that such magnetic particles can be prepared by dispersing magnetite crystals in a polymer matrix, thus making the resultant materials magnetic (col. 4, lines 14-35) or similarly coated magnetic particles made up of iron oxides or other transition metal oxides (column 9, lines 16-19; column 18, line 15 to column 19, lines 5-7).
Terstappen et al. also teach that the magnetic mass per particle allows for the particles to be readily separated (col. 4, lines 14-35), thereby indicating that the magnetic mass per particle i.e. the content of magnetic material was recognized to be a result-effective variable impacting the ability of the particles to be used in separation.
Terstappen et al. also teaches that superparamagnetic quality is desirable for use in magnetic separation assays as discussed above because permanent magnetic materials would result in unwanted aggregation (column 3, line 64 to column 4, line 12).
Therefore, it would have been further obvious to arrive at particles having at least 70% magnetic material, as well as particles that are nanoparticles, by employing the magnetic 
In particular, as Terstappen et al. teaches magnetic particles having between 70-90% magnetic mass, thereby indicating the magnetic mass to be a result-effective variable, it would have been obvious to employ magnetic nanoparticles comprising 70% by weight iron oxide/magnetite by optimizing within the range of 70-90% that is taught by Terstappen et al. as being suitable.
Similarly, it would have been obvious to employ magnetic particles of nanometer size (as in claim 27) because Terstappen et al. taught that particles of 120-150 nm, i.e. nanoparticles, have desirable characteristics in magnetic separation assays as enumerated above.
With respect to the inclusion of a buffer that comprises Tris(hydroximethyl)-aminomethane hydrochloride, Terstappen exemplifies PBS as a sample dilution buffer but not Tris-HCl. 
However, when taken together with the teachings of Pris et al., Burtis et al., and Kim et al. as discussed in detail above, it would have been obvious to one of ordinary skill in the art to employ a Tris-NaCl-containing buffer for incubation in place of PBS buffer (as in Terstappen) because as taught by Pris et al., both of these buffers were recognized in the prior art to be suitable for the same purpose, namely to control pH in assays that employ superparamagnetic beads. 
Moreover, Pris et al. exemplifies a buffer containing Tris in addition to NaCl. As such, one skilled in the art would have found it obvious to substitute a buffer having Tris and NaCl for PBS as these were art-recognized equivalents (PBS also containing buffer and NaCl).

With respect to sample dilution in a ratio of about 1:1, Terstappen et al. teach that sample viscosity is a factor influencing the efficiency with which magnetic separations can be done. See column 6, lines 22-41. Similarly at column 7, lines 24-30, the reference indicates how sample viscosity is important, teaching that magnetic particles can be selected so that they can be successfully used in separations even in media as viscous as moderately diluted whole blood. 
Such teachings indicate that those of ordinary skill in the art recognized that sample viscosity needs to be taken into account in magnetic separation assays, and that a sample that is too viscous would affect the efficiency of the separation. Furthermore, the reference further indicates that this viscosity issue would normally be addressed by diluting samples.
Terstappen et al. further discusses diluting human blood samples 50% (i.e., ratio of 1:1) in order to reduce viscosity (column 6, lines 22-41). In particular, the reference exemplifies diluting whole blood (5 ml) 1:1 (in 5 ml of PBS containing EDTA) to form a diluted blood sample, which was then mixed with magnetic beads and subjected to magnetic separation (column 24, lines 12-25).
In view of these teachings, it would have been further obvious to initially dilute the blood sample when performing the methods of the reference patents in order to reduce sample viscosity (as taught by Terstappen et al. as analyzed in detail above) and thereby assure efficiency of the 
The courts have held that the selection of any order of mixing ingredients is prima facie obvious selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04. 
In this case, Applicant has not advanced any evidence of unexpected results associated with the recited order of mixing ingredients. Furthermore, claims 23 and 30 set forth different orders of combining the ingredients, indicating that either order is suitable.
Absent evidence of criticality, it would have been obvious to mix sample with buffer and magnetic particles in either order (i.e., sample and particles first, per claim 23; or alternatively sample and buffer first, per claim 30) by selecting from a finite number of identified, predictable alternatives; namely the finite number of possible orders in which the sample may be combined with the buffer and particles. As above, the courts have held that changes in the sequence of 

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 9869671 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent also recites methods of providing a vessel that contains a body fluid sample comprising a bacterium, introducing to the sample in the vessel, magnetic particles comprising a bacterium-specific binding moiety and a buffer to create a mixture, flowing the mixture into a fluidic deice (i.e., the mixing occurring prior to introducing the mixture to a flow-through capture cell). Furthermore, the reference patent recites applying a magnetic field to isolate the bacterium/magnetic particle complexes from the sample. See especially claim 1. The particles can be nanoparticles (see claim 4), as in instant claim 30. The buffer can comprise Tri-HCl of about 75mM as well as sodium chloride and polysorbate 20 (claims 12-13). The buffer can be present in the mixture at a ratio of about 1:1 (claim 14), as in instant claim 30.
With respect to the recitation that the particles have at least about 70% magnetic material by weight, the reference application recites at least about 65% (see claim 5), which is a range which reads on the instantly recited range of at least about 70% with sufficient specificity. In the alternative, it would also have been obvious to arrive at particles having at least about 70% by optimizing within the range of at least about 65%, given that the phrase “at least about” in the reference application clearly conveys that higher percentages can be used.
The reference patent differs from the claimed invention in that it recites introducing to the sample the buffer and the magnetic particles, but does not specify any particular order of adding 
However, the courts have held that changes in the sequence of adding ingredients is a recognized legal precedent in establishing obviousness (see MPEP 2144.04). Absent evidence of criticality, the ordinary artisan would have found it obvious to first mix sample with buffer and particles in either order as claimed, because the selection of any order of mixing ingredients would have been prima facie obvious. Moreover, adding one ingredient at a time to the sample would be technically simpler/ easier than having to simultaneously add two ingredients.
With respect to claims 27, 29, 34, and 37-38, generally differences in variables such as concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. 10,677,789 B2 (formerly copending Application No. 15866628).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent also recites methods for analyzing pathogen, in which a body fluid sample is combined with magnetic particles comprising a pathogen-binding moiety and a buffer, followed by flowing the sample into a fluidic device and through a channel (i.e., flow-
Furthermore, the reference patent recites that the particles may be at least 65% magnetic material by weight (claim 5), which is a range which reads on the instantly recited range of at least about 70% with sufficient specificity. In the alternative, it would also have been obvious to arrive at particles having at least about 70% by optimizing within the range of at least about 65%, given that the phrase “at least about” in the reference application clearly conveys that higher percentages can be used.
The reference patent differs from the claimed invention in that it recites introducing to the sample the buffer and the magnetic particles, but fails to specify the particular order in which the sample is combined with these other two ingredients. In other words, the reference patent does not recite both orders of combining sample, buffer, and magnetic particles, as in instant claims 23 and 30.
However, the courts have held that changes in the sequence of adding ingredients is a recognized legal precedent in establishing obviousness (see MPEP 2144.04). In this case, there is no evidence of criticality as multiple different orders of combining the ingredients are claimed instantly. As a result, the ordinary artisan would have found it obvious to first mix sample with buffer and then add particles, or alternatively to first mix sample with particles and then add buffer, because the selection of any order of mixing ingredients would have been prima facie 
With respect to claim 24, the reference patent recites an antibody as pathogen-binding moiety (claims 6-8).
With respect to claims 25 and 32, the reference patent also recite that the pathogen may be a bacterium (claim 1).
With respect to claim 26, the reference patent recites about 75 mM Tris-HCl (claim 13).
With respect to claims 27, 29, 33-34, and 37-38, the reference patent recites about 75 mM Tris-HCl but does not specify concentrations of NaCl or polysorbate 20. Generally, differences in variables such as concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
With respect to claim 28, the body fluid sample may be blood (claims 8 and 18 of the reference patent).

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 11,073,513 B2) (formerly copending Application No. 15206751) in view of Terstappen et al., Pris et al. and Burtis et al.
U.S. 11,073,513 recites separating a target analyte, which may be a bacterium, from a sample such as blood. See especially claims 1, 3, and 5. The sample is similarly contacted with magnetic particles comprising binding moieties specific for the target analyte, and then the 
The reference patent differs from the claimed invention in that it does not specifically recite the claimed buffer comprising Tris-HCl, do not specifically recite that the magnetic particles have at least about 70% magnetic material by weight. Furthermore, the reference patents do not specify both orders of combining the sample with the buffer and magnetic particles. With respect to claim 30, the reference patent also does not specifically recite diluting in a ratio of about 1:1, and do not specify that the particles are nanoparticles. 
However, when taken together with the teachings of Terstappen et al. as discussed in detail above, it would have been obvious to employ magnetic nanoparticles comprising 70% by weight iron oxide/magnetite by optimizing within the range of 70-90% that is taught by Terstappen et al. as being suitable. It would have been further obvious to employ nanoparticles because Terstappen taught that particles of 120-150 nm, i.e. nanoparticles, have desirable characteristics in magnetic separation assays as enumerated above.
With respect to the inclusion of a buffer that comprises Tris(hydroximethyl)-aminomethane hydrochloride, Terstappen exemplifies PBS as a sample dilution buffer but not Tris-HCl. Nevertheless, when taken together with the teachings of Pris et al. and Burtis et al. as discussed in detail above, it would have been obvious to one of ordinary skill in the art to employ a Tris-NaCl-containing buffer for incubation in place of PBS buffer (as in Terstappen) because 
Moreover, Pris et al. exemplifies a buffer containing Tris in addition to NaCl. As such, one skilled in the art would have found it obvious to substitute a buffer having Tris and NaCl for PBS as these were art-recognized equivalents (PBS also containing buffer and NaCl).
Furthermore, it would have been obvious to employ Tris in amounts of about 75mM (as in claims 24 and 30) since Tris solutions of this concentration are specifically exemplified by Burtis et al., which is a clinical laboratory textbook. In addition, absent evidence of criticality it would also have been obvious to arrive at concentrations within the claimed range out of the course of routine optimization, given the general direction by Pris et al. to employ buffers in amounts of about 0.1 mM to 500 mM, or 0.5 mM to 200 mM.
With respect to sample dilution in a ratio of about 1:1, Terstappen et al. teach that sample viscosity is a factor influencing the efficiency with which magnetic separations can be done. See column 6, lines 22-41. Similarly at column 7, lines 24-30, the reference indicates how sample viscosity is important, teaching that magnetic particles can be selected so that they can be successfully used in separations even in media as viscous as moderately diluted whole blood. 
Such teachings indicate that those of ordinary skill in the art recognized that sample viscosity needs to be taken into account in magnetic separation assays, and that a sample that is too viscous would affect the efficiency of the separation. Furthermore, the reference further indicates that this viscosity issue would normally be addressed by diluting samples.
Terstappen et al. further discusses diluting human blood samples 50% (i.e., ratio of 1:1) in order to reduce viscosity (column 6, lines 22-41). In particular, the reference exemplifies diluting whole blood (5 ml) 1:1 (in 5 ml of PBS containing EDTA) to form a diluted blood 
In view of these teachings, it would have been further obvious to initially dilute the blood sample when performing the methods of the reference patent in order to reduce sample viscosity (as taught by Terstappen et al. as analyzed in detail above) and thereby assure efficiency of the magnetic separation method, as well as suitable sample flow. More particularly, it would have been obvious to dilute the sample in a ratio of about 1:1, when performing methods of the reference copending applications, prior to adding magnetic particles to the sample by selecting this dilution ratio and order of mixing ingredients taught by be suitable by Terstappen et al.; and as above one would be motivated to perform sample dilution order to avoid excessive sample viscosity that could otherwise adversely affect the efficiency of the magnetic separation methods. It would have been obvious to dilute the sample by applying the known techniques of Terstappen et al. as discussed in detail above, in order to reduce sample viscosity and thereby achieve efficient magnetic separation as well as suitable flow characteristics through the channel. Furthermore, no evidence has been presented to show that this 1:1 ratio is critical.
The courts have held that the selection of any order of mixing ingredients is prima facie obvious selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04. 
In this case, Applicant has not advanced any evidence of unexpected results associated with the recited order of mixing ingredients. Furthermore, claims 23 and 30 set forth different orders of combining the ingredients, indicating that either order is suitable.


Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered. 
The § 103 rejection based on Clemmens as primary reference is withdrawn in view of Applicant’s amendments to now affirmatively require “preventing lysis of the red blood cells” as well as to recite that the body fluid sample is one “comprising red blood cells”.
As noted by Applicant, Clemmens in Example 2 exemplifies using a RBC lysis solution. It is noted that this example concerned the detection of a different, non-pathogen target; and lysis was not in fact performed when pathogen was detected (Example 3). However, Example 3 involved a sample of stool, not a sample “comprising red blood cells”. 
The reply does not address the § 103 rejection based on Zhang (WO2009155384A1) as primary reference. 
In arguing the rejection based on Clemmens, Applicant did make arguments regarding the secondary references (Reply at page 6). These arguments are addressed below, since they may be relevant:

Applicant argues that Terstappen’s only reference to blood cell lysis is the use of erythrocyte lysis buffers in Example 1.
This is not found persuasive because a careful reading of Example 1 at col. 18 indicates that Terstappen here are presenting their magnetic enrichment methods as being the preferred method for cell separations, in contrast to prior art methods involving erythrocyte lysis. Thus, the reference is not teaching away from preventing lysis of red blood cells, but instead is conveying that lysis is unnecessary since magnetic separation can be used for cell separation.
Applicant argues that Pris, Burtis, and Kim contain no suggestion of the desirability of maintaining blood cells intact or the need to maintain certain osmolality and pH and balance detergent types and concentrations to achieve that goal.
This is unpersuasive for reasons of record; both PBS and Tris are buffers that do substantially prevent blood cell lysis, as evidenced by the instant specification, and so this feature would necessarily flow from the use of a Tris-HCl buffer, as is suggested by the combination of references. 
Furthermore, Applicant has not demonstrated evidence of criticality for the claimed buffer. For example, there is no comparative data presented to show a critical difference between Tris-HCl and PBS. 
With respect to the nonstatutory double patenting rejections over various issued patents, the reply states that “Applicant submits herewith terminal disclaimers” (Reply, page 6), however no terminal disclaimers could be found as part of the reply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699